Case 2:21-cv-04393-JMA-ARL Document 1-1 Filed 08/05/21 Page 1 of 6 PageID #: 4




                                                 66
               trXHIBIT                                 r"
        Case 2:21-cv-04393-JMA-ARL Document 1-1 Filed 08/05/21 Page 2 of 6 PageID
                                                                         INDEX NO.#:615453/2020
                                                                                     5
NYSCEF DOC.   NO.   1                                                                         RECEIVED NYSCEF:        I0/L9/2020




                        SUPREME COUR.T OF'THE STATE OF NEW YOTTK
                        COUNTY OF SUFFOLK
                                                                  ,------.---------x
                        KIRSTEN JETE&                                              Index No.:
                                                                                   Date Index No" Purchased
                                               Plsintiff,

                               -against-
                                                                                       SUMMONS
                        "I'ARGET COITPORATI ON.,

                                               Defendant.
                                                                                  X
                        'l o the Person Named as Defendant Above:

                                 PLEASE TAKE NOTICE THAT YOU ARE HIiREBY SUMMONED to answer the
                        complaint CIf the plaintiff herein and to serve a copy of your answer on the plaintilT at the
                        address indicated belsw within 20 days after the seruice of this Sunmonu (not counting the day
                        crf service itself), or within 30 days after service is complete if lhe Sursmons is not delivered
                        personally to yrlu witirin the State of Nerv York.

                                 YOU AI{E I{EREBY NOIIFIED I'HAT should you fail [o answer, ajudgment will be
                        entered agains{. you by default fbr the relief demanded in the cornplaint.

                        Ilaledr October 9,2020


                                                                                   T. ACKER, P.C,
                                                                       Attorney for Plaintiff
                                                                       390 North Broadwa.y, Suite 200
                                                                       Jerichr:n New York I1753
                                                                       {5r6) 7e8^9800
                        Defendant's address:

                        'farget Corporation
                        838 $unrise Highway
                        Bay Shore, NY


                        Venue:         Plainti{T designates Suffolk Csunfy as the place of trial. The basis of this
                                       designation is Piaintiff 's Residence in Suffulk County.




                                                             1"of5
        Case 2:21-cv-04393-JMA-ARL Document 1-1 Filed 08/05/21 Page 3 of INDEX
                                                                         6 PageID
                                                                               NO.#:615453/2020
                                                                                      6
NYSCEF DOC.   NO.    1                                                                                  RECEIVED NYSCEF              I I0/L9/2020


              SUPI{EME COIJRT OF'TI-IH ST'A'I'E OF NEW YORK
              COL]NI'Y OF SUITFOLK
                                                                                 X     lndex No.
              KIR.STFN JETUR,

                                           Plaintiff,                                  vu&lFrEQ-coMPr.A           INT-

                         -against-

              TAI{{} Fi'f TJOR POR ATI ON

                                            Llefendmrt.



                         Plaintift KIRS'|-EN Jf;TEi(, by her nttorney Rob*rt T" ACI(llR, It,C..               ns and {br her


              VFlltlFlED {)OMPLAiN'l'" alleges the follorving upon infblrnation               ancl belie{':


                           l.   At all fimes hereinafter mentioned, KIRSTEN JETIIR          rcsiclec{ in the County      nf

              Suf't'olk.

                         2. At all tinres hercinafler mentionod,          Defendant, Target Corpolation ("TARCITT"

              lrereirrafier) was nnd is a domestic cooperation organizecl and existing uncler and by virtue nf ths

              larvs o1'Lhe State of I',iew York.

                         3, At    atl times hereinaftcr mentitxed      'IAR(illT.   was a foreign corporation autharized to

              arrcl doir^rg busincss in the State       o{'New York.

                         4. At alltinres hereinalter mentioned I-AIICE'l'was           autltorizecl tn and conduc{ing

              business in thc state of Nerv York.

                         5.     On and prior to the l*l day     olApril   2020, Def'endant,'fAltGET, was in the busitress

              ol'operoting general nrelchandise stores throughout ths United States including Bay Shore, NY.

                         6.     On and prior to   the I'i   day nf April 2020, Defendant, 'i'ARG[:'|, operated a genelal

              rnerclrandise store located at the 838 Sunrise Flighway" Bny Shore. NY,

                           7.   On and prior to tlre l$t day ot'April 2020, Dcfirndant"    TAltGlll', invited metnbers         o{'


              the general public ta shop at their stole localed at 838 Suttrise I lighway. IJay Shore. NY.


                                                                                                                                     1




                                                                      2of5
        Case 2:21-cv-04393-JMA-ARL Document 1-1 Filed 08/05/21 Page 4 of 6 PageID
                                                                         rNDEX NO.#:615453/2020
                                                                                     7
NYSCEF DOC.   NO,        1                                                                                                  RECEIVED NYSCEF          I L0/L9/2020


                             8. On or iibout the l*'day ol'Aprit 20?0, the Plaintilf                        was rl l)atron oi-ancl slx4rping at the

              "l','\lt{il;if       locatcd nt S38 Sunrise Llighway. Bal, 5Lor*"                      *t'.
                             9.    On or ahnut lhe                l't   ciarv   of April 2020 and trecause ol'the COVTD-19 panrlenric thc

              lllaintifl'was obsert'ing reqrtired mcdical safety lrroloeols hy wearing a Jhce covering nnd/or

              rtlilsk.

                             I   tl"   On   lltc l"    cl;ry      of April 2020, i,i'lren 1)lnintifl"approaclred thc clieckout    r:ounte r ai the

              :itolc arrd wo$ llc:ur i: r'cgister shc rvas catrsed lo taint and fbll to the I'lool'.

                             I   l.    On the   l''    day rt I'April 2020, *rrd ntlcr: lirinting ancl being o,r tIB {loor the        l'laintifi

              reg,ai necl consc i r.lusrtcs$,


                             12. A{tel lcgaining corrssinusrress grr"rploy,sss oll"ARC[i'l requesicd that I]lairrtif{'nrnvc

              l.o a chair they iracl hrougl'rt                     lirr   lrer to sit ck:r,vrr on.

                             13. {t res}roilse              t13   the rsquests ol'thc emplovcc(s) o1''l'AI{{-iE"l, thc: l)laintill'uttcrrrrptccl to

              rvnllq to tlre chail tlrrit hacl becn 1:lncct{ several lcct nway ficirn rhc cltcckttut linc at                      wliich point

              shc u'as causecl to iirint again antl lall to thc 1'lor'lr.

                             14. As u resull ol'lhe seconcl lainting spcll Plaintifl"s {ace and body struck the fioor.

                             15. As         il r*sult of tlrc atbrc:;aicl occlrruenct:. thr: lllaintifi'sustnitrccl seriirl$ and sr;vcre
                                                        'l'hc Plnintil'{'was rcndcred sick- sotc nnd disahlcd. antl hiis
              ;rclsontI irriurics arrd rrervous shoc'k"

              rcnririrrotl sqr:;incc tlrc sLrhiect Lrccrlrrcnue. Slrc hns sLrf'lkleel, and cottlittircs to sullicr, ttrcrtla,l

              nnguislr, arrcl hirs been compellccl to experiri nlofiey *nd incur otrligations lrrr phvsicinns services"

              nlccliclll expel)$cs, and hospitul expenses {itr the care attd treatmctlt                                    of lrer iniuries;   trpr"rn


              inlirrmation and bclie                  {'.   she r,vill bc compcllctl to cxlrcttd aclcliiional sunts of troncy ancl ittcur    lirltltsr

              obligaiiurrs ilr tlre futulc {br additional physiciaus set'vices, rtiedical ex}tt)nses. ilnr:l lrospital

              o.\pi:ilsos lor thc tir|ther cat'e and llcatnleut o{'hel irrjtrr:ie.s.




                                                                                                                                                     2




                                                                                           3of5
        Case 2:21-cv-04393-JMA-ARL Document 1-1 Filed 08/05/21 Page 5 of 6 PageID
                                                                         INDBX NO.#:615453/2020
                                                                                     8
NYSCEF DOC.   NO.   1                                                                                           RECEIVED NYSCEF      : IO/L9/2020



                        16.            'fhar as a resull of the aforesaid occurrence and the injuries sustained b)' Plaintifl

              she has been incapacitated fiorn attending her usual o*cupation and hm suffbrecl pecuniary iclsses

              by reason thereofl and upon inforrnation and helief, the Plainti{T may be incapacitated from her

              occupation in the {Lture and            will sufi'er additional pecuniary   loss.

                        17.            '|he conduct of thc crnployecs of 'l'AltGUT'hr failing to r:ctluire that thc l'}laintill

              rcrnain un iloor until appropriate meelical atlention wus received atrllor: in requesting that she

              wallt fo chair as opposcd to having the chair breiugn-t right to hsr                sc)   that could sit constituted

              ncgiigence on thc part of the employees witltout iury fauit r:f the Plairrtiff cuntributing tltereto,

                        )   f   .   i3y reason of the frrregoing, Plaintiflclemancls Judgnrmrt against Defbndant lbr an

              amount in excess o{ tire juriscliction o{ all lorver Courts

                        WhlI{IdlilF0[tI{" ijlaintifi; I(IRS'l}iN .lF)'.l'I]lt, respeotfully requests judgmcnt iu              an


              arnt)lrnt in cxcc.ss of the.iurisdiction nf allthe lorver Courts l,ogclher witit costs intercst antl

              rlisbursctnsnls and such other rnd further: relief tlult as to thc {lourt may seern just iutcl proper.


              Daled: Jcricho, Nerv York
                     0ctober:9, ?020
                                                                                R0Bnt{1''t. ACK}itr. P,c


                                                                                $y:
                                                                                     Roberl'1'. Acker:" liscl
                                                                                Attorney fbr Pla inti i?I( I RS'l'[,N,l I]'I'EI{
                                                                                390 N. Broadrvay, liuite 200
                                                                                Jericho, New York 11753
                                                                                (516) 798-e8t)0

              fOr'fARGll'f COI{POIiATION
                    '['arget Corporale O{'fice I I'leadquarters
                     It)0il Niccllt:t ivlall
                    fulinncapolis, \4N,i54i)3
                     l)lronc: (6 I 3)3t)4-60?3




                                                                                                                                      3


                                                                      4of5
          Case 2:21-cv-04393-JMA-ARL Document 1-1 Filed 08/05/21 Page 6 of 6 PageID
                                                                           rNDEX NO.#:615453/2020
                                                                                        9
NYSCEF   DOC. NO. 1                                                 RECEIVED NYSCEF I I0/L9/2020




                                                      n

             g'I.A'TI]   O}T   NEW YORK             )
                                                    ) ss.
             COUNTY OF NASSAU                   )


                      The undersigned, an attarney admitted to practice in the Courts of the State of New York,

             shows:

                      'fhat deponent is a mernber of the lirm of ROIlEtt'f 1'. ACKEI{, P.C., the attort:ey of

             reuord fbr Piainti$ KIRSTEN JE'|ER, in the within aclion; that deponent has read the f'oregoing

             Cornpiaint and knows the contents thcreof; that the same is true to dcponent's orvn knr:wledge,

             excel)t as to the natters therein stated to be alleged on infomration ancl belief, and that as to'those

             mattcrs deponent believes it to be true. Deponent further $ays that tlte reason this rrcrification is

             n:ade by deponcnt and not by Plaintiffis that Plaintiffis located in a County other tlun rvhere

             deponerrt maintalns his oftice.

                         'l'he grcrunds of deponent's helief   a^c   to atl the matters stated upon deponent's knowledge

             are as   lbllows:    ctiruesponclence, inlbrmation and documents in deponent's llles.

                         'l'irE untiersigned atfirms tlrat the foregoing statements &re $ue, under penalties of perjury.


             I-)ated; Jericho, New York
                      October 9, 20?0


                                                                          BfiR'T'   .




                                                                                                                           4


                                                                     5of5
